DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-5 of U.S. Application No. 16/802119 filed on 02/26/2020 have been examined. 


Office Action is in response to the Applicant's amendments and remarks filed02/23/2021. Claims 1-5 have been amended. Claims 1-5 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1-5 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 1-5 have been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (f): Applicant’s amendments with respect to claims 1-4 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 1-4 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 1-5 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 1-5 have been withdrawn.


Allowable Subject Matter
Claims 1-5 are allowed over the prior art of record.
Amin corresponds to the claimed "information about a side trip point." However, information regarding splitting of the fare described in Amin cannot be said to include "a stay time at a side trip point" because Amin fails to disclose that the splitting of the fare is related to a time spent at a side trip point. Indeed, it does not appear that Amin describes a side trip point at all. Thus, Amin fails to disclose "circuitry configured to ... acquire information about a side trip point of the automatic driving vehicle, the information about the side trip point including a stay time at the side trip point" as now recited in the independent claims
As per claim 1-5 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach an information processing device comprising: circuitry configured to acquire a usage end time and a usage end point of an automatic driving vehicle; acquire information about a side trip point of the automatic driving vehicle, the information about the side trip point including a stay time at the side trip point; derive an expected time of arrival of the automatic driving vehicle at the usage end point by way of the side trip point; and permit a drop-in at the side trip point when the expected time of arrival at the usage end point is before the usage end time, to cause the automatic driving vehicle to travel to the side trip point.
Claims 2-4 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.